Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, Au (US 2019/0036209 A1) teaches an antenna structure or electronic communication device comprising a radiating element formed on at least one side of the building, configured to provide a radiating portion of the antenna structure, wherein the radiating element is provided by a coating of a metallic patch; and a ground plane spaced apart from the radiating element.  Au, however, fails to specifically teach a building construction block structure configured to provide a non-radiating portion of the antenna structure; the radiating element formed on at least one side of the building construction block, and the ground plane spaced apart from the radiating element on the building construction block structure, wherein the ground plane includes partially a portion of the radiating element configured to adhere to the building construction block structure of the antenna structure.
Claims 2-8 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Claims 10-16 are allowed for at least the reason for depending, either directly or indirectly, on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zemany (WO 2007/047418A2) discloses a through-wall antenna structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845